Citation Nr: 0300419	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  98-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the lumbosacral spine


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on various periods of duty between 
November 1968 and December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which continued the 20 percent 
evaluation for the veteran's traumatic arthritis of the 
lumbosacral spine.  A subsequent rating decision by the RO 
in November 1999 increased the evaluation to 40 percent, 
effective July 1998.

The veteran and his representative appeared before a 
member of the Board at a travel board hearing held at the 
RO in September 2002.


FINDINGS OF FACT

1.  The evidence establishes that the veteran suffers from 
degenerative disc disease of the lumbosacral spine, which 
limits his motion and produces recurring pain from which 
he gets intermittent relief.  The veteran's current 40 
percent evaluation is the maximum evaluation for severe 
limitation of motion.

2.  The evidence does not establish that the veteran has 
pronounced disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of a diseased disc.

3.  The evidence does not establish that the veteran had 
incapacitating episodes of intervertebral disc syndrome 
with a total duration of at least six weeks over a period 
of 12 months.

4.  The evidence does not establish that the veteran's 
service-connected disability, traumatic arthritis of the 
lumbosacral spine, has resulted in marked interference 
with employment or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the veteran's traumatic arthritis of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, and 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§  3.321, 3.159, 
4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5292, 
and 5293 (2001 & 2002).

2. The criteria for an extra-schedular evaluation have not 
been met. 38 C.F.R. 
§ 3.321(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History

Service medical records reflect that the veteran was 
discharged from active service in December 1993 with a 
chronic low back pain disability evaluated at 20 percent 
by a Physical Evaluation Board (PEB).  The PEB diagnosis 
was chronic low back pain with herniated disc at the L4-5 
level, bulging discs at L2-3, 3-4, and L5-S1 levels, and 
degenerative disc disease.

The veteran filed his initial claim with the VA within one 
year of leaving the service.  In June 1994, the RO granted 
service connection for post traumatic arthritis of the 
lumbar spine, evaluated at 20 percent.

In July 1996 and September 1998 the RO denied claims for 
an increased evaluation and continued the 20 percent 
evaluation for post traumatic arthritis of the lumbar 
spine.
In November 1999 the RO granted an increased evaluation of 
40 percent for post traumatic arthritis of the lumbar 
spine, effective July 1998.

Medical Evidence

The veteran's most recent VA medical examination in 
October 2001 reflects degenerative disc disease at 
multiple levels, a slight narrowing of the disc space at 
L2 and L3, and a large osteophyte at L4 and L5.  Straight 
leg raising was positive at 45 degrees, forward flexion 
was limited to 40 degrees, lateral flexion to 35 degrees, 
extension to 30 degrees, thoracolumbar flexibility was 6 
cm and vertebral flexibility at lumbar spine was 4 cm; and 
all of the movements resulted in pain.  The diagnosis was 
persistent lower back pain due to degenerative disc 
disease.  

The results of the October 2001 VA medical examination are 
consistent with the January 1999 VA medical examination.  
Straight leg raising was positive at 60 degrees on the 
right leg and 45 degrees on the left leg, 15 to 20 degrees 
of dorsiflexion to the lumbar spine, 15 degrees of lateral 
deviation to the right and left, 15 degrees of rotation to 
the left and 30 degrees of rotation to the right; and all 
of these movements were causes for discomfort.  The 
diagnosis was degenerative disc disease of the lumbar 
spine.  

Neither examination reported any evidence of lumbar 
radiculopathy.  There is no evidence of any period of 
acute signs and symptoms of intervertebral disc syndrome 
that required bed rest prescribed by a physician and 
treatment by a physician.

At his September 2002 hearing, the veteran testified that 
he worked full-time as a night security guard where he 
watched monitors and periodically walked around the 
building.  He reported constant back pain, sometimes so 
severe that he had to take pain medication.   He stated he 
should not take the pain medication while working as it 
causes dizziness and drowsiness, but he does when the pain 
gets too bad.  The veteran said he had not lost any time 
at work because of his lower back pain.

The veteran testified that he wore a corset-type brace, 
used a topical ointment, and had a TENS unit.  The veteran 
said the pain in his back radiated down his left leg 
causing numbness in that leg approximately three times a 
week. 

Rating Criteria

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155 (West 1991; 38 C.F.R. Part 4 (2001 & 
2002).  When rating the veteran's service-connected 
disability, the entire medical history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
cases where entitlement to compensation has already been 
established and an increase in the disability evaluation 
is at issue, such as we have here, the present level of 
disability is the primary concern.

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.   
Weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2002).   

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes, and pain on movement and interference 
with sitting, standing, and weight-bearing are related 
considerations.  The lumbar vertebrae is considered a 
minor joint, ratable on a parity with major joints, and 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functioning.  38 C.F.R. § 4.45 
(2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Involved joints 
should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2002).

We are required to analyze the evidence of pain to 
determine the level of functional loss.  DeLuca v Brown, 8 
Vet. App. 202, 204-208 (1995). 

Application of the Medical Evidence to the Rating Criteria

Here the evidence clearly establishes that the veteran 
suffers from degenerative disc disease of the lumbosacral 
spine, which severely limits his motion, interferes with 
sitting and standing, and produces recurring pain from 
which he gets intermittent relief.

The evidence does not indicate the presence of any 
functional loss due to weakness, fatigability or 
incoordination of the lumbar spine, or any clinically 
significant neurological deficits.  While the Board is 
required to consider the effect of pain when making a 
rating determination, the rating schedule does not require 
a separate rating for pain.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1996). 

The RO has rated the veteran's service-connected traumatic 
arthritis of the lumbar spine under diagnostic code 5010, 
traumatic arthritis, which directs that traumatic 
arthritis be rated under diagnostic code 5003, 
degenerative arthritis.  In turn, diagnostic code 5003 
directs that a compensable rating is to be determined on 
the basis of limitation of motion under the appropriate 
diagnostic code, in this case diagnostic code 5292, 
limitation of motion of the lumbar spine.  The RO assigned 
a rating of 40 percent for severe limitation of motion of 
the lumbar spine, the maximum rating permitted under 
diagnostic code 5292.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, and 5292 (2002).

If appropriate, low back disability may also be evaluated 
under the provisions of diagnostic codes 5285, 5286, 5289 
and 5293.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5289, and 5293 (2001 & 2002).  

In this case, it is not appropriate to evaluate the 
veteran under diagnostic code 5285, which requires 
evidence of residuals from a fracture of the vertebra.   
There is no evidence of a fracture of the vertebra.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).

It is likewise not appropriate to evaluate the veteran 
under diagnostic codes 5286 or 5289, both of which require 
evidence of ankylosis.  There is no evidence of ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 & 5289 (2002).

A 40 percent evaluation under diagnostic code 5293, 
intervertebral disc syndrome, would be appropriate, as the 
evidence reflects that the veteran has severe 
intervertebral disc syndrome, producing recurring pain 
with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

However, there is no evidence of pronounced disc syndrome 
with sciatic neuropathy, absent ankle jerk, or other 
appropriate neurological findings that are required to 
warrant the maximum 60 percent evaluation permitted under 
diagnostic code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).

A 40 percent evaluation under diagnostic code 5295, 
lumbosacral strain, would be appropriate, as the evidence 
reflects that the veteran has severe lumbosacral strain 
with narrowing of joint space.  A 40 percent evaluation is 
the maximum permitted under diagnostic code 5295.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).


Revision of Diagnostic Code 5293

When a law or regulation changes after a claim has been 
filed or before an administrative process has been 
concluded, the version most favorable to the veteran must 
be applied unless Congress has provided otherwise.  Karnas 
v Derwinski, 1 Vet. App. 308, 312 (1991).  

Here, the veteran filed his claim in July 1998 and the 
most recent rating decision in his case was in February 
2002.  Diagnostic code 5293 contained in 38 C.F.R. § 471a 
was revised effective September 23, 2002.

The veteran and his representative were advised of this 
new law at the beginning of his September 24, 2002 hearing 
and further advised that the Board Member was required to 
consider his claim under whichever version of diagnostic 
code 5293 was most favorable to the veteran.  The veteran 
and his representative were provided a copy of the new 
law, and the veteran was advised that he would be given 30 
days to review the new law and provide evidence to show he 
was entitled to a higher evaluation under the new law.   
The veteran did not provide any such evidence.

In order to assign an evaluation of 40 percent under 
diagnostic code 5293 as it existed at the time of the most 
recent rating decision, evidence of severe recurring 
attacks with intermittent relief is required.  The 
evidence of record clearly demonstrates that the veteran 
meets these criteria.

Revised diagnostic code 5293 provides for combining the 
separate evaluations of the chronic orthopedic and 
neurologic manifestations of intervertebral disc syndrome, 
or combining the total duration of incapacitating episodes 
over the last 12 months, in order to determine the 
appropriate evaluation of the disability.

The orthopedic manifestations of the veteran's traumatic 
arthritis are contained in diagnostic code 5292 with 
respect to the limitation of motion of the lumbar spine.  
Accordingly, an evaluation of 40 percent, the maximum 
permitted under diagnostic code 5292, would be appropriate 
under revised diagnostic code 5293.  However, the veteran 
does not meet the alternative criteria for a 40 percent 
evaluation, as there is no evidence of incapacitating 
episodes having a total duration of at least four weeks 
but less than six weeks during the last 12 months.

In order to assign an evaluation of 60 percent under 
diagnostic code 5293 as it existed at the time of the most 
recent rating decision, evidence of pronounced persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other appropriate neurological findings, 
with little intermittent relief are required.  There is no 
such evidence of record. 

In order to assign an evaluation of 60 percent under 
revised diagnostic code 5293 there must be a combination 
of separate evaluations reflecting manifestations that 
total 60 percent.  In this case there is only one 
evaluation, a 40 percent evaluation for limitation of 
motion of the lumbar spine under diagnostic code 5292. 
Alternatively, revised diagnostic code 5293 requires 
evidence of incapacitating episodes having a total 
duration of at least six weeks during the last 12 months.  
There is no such evidence of record.

Accordingly, the Board finds that the veteran would 
appropriately receive the same 40 percent rating under 
either version of diagnostic code 5293, and no evaluation 
higher than 40 percent is possible under either version.

Because the only evaluation now possible under revised 
diagnostic code 5293 on the facts of this case is that 
permitted by diagnostic code 5292, the Board finds that 
the veteran's present evaluation of 40 percent under 
diagnostic code 5292 is appropriate and should be 
continued.  38 C.F.R. § 4.71a, Diagnostic Codes 5292 & 
5293 (2001 & 2002).





Extra-schedular Evaluation

Compensation ratings are based, as far as practicable, 
upon the average impairments of earning capacity, with the 
additional proviso that the Secretary shall readjust the 
schedule of ratings from time to time in accordance with 
experience.  To accord justice to the exceptional case 
where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service are authorized 
to approve an extra-schedular evaluation based upon 
specified criteria.

The criteria for extra-schedular evaluation are that there 
is a marked interference with employment, or frequent 
periods of hospitalization, rendering impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321 (b)(1) (2002).  

While there is ample evidence that the veteran experiences 
pain and limitation of motion, the veteran's pain and 
limitation of motion are fully considered in the 
applicable provisions of the rating schedule.  The veteran 
is employed full-time and does not lose time from work 
because of his traumatic arthritis.

There is no evidence of any period of hospitalization 
resulting from the veteran's traumatic arthritis.

Accordingly, the Board finds that the criteria for an 
extra-schedular evaluation pursuant to 38 C.F.R. § 3.321 
(b)(1) are not met, and an extra-schedular evaluation is 
not warranted for the veteran's traumatic arthritis of the 
lumbosacral spine.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






VCAA

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There 
is no issue as to providing an appropriate application 
form, or the completeness of the application.  The veteran 
has been advised of the applicable laws and regulations, 
and the evidence needed to substantiate his claim, by 
multiple supplemental statements of the case and by the 
Board member at his hearing.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).   The veteran was specifically 
advised that he could obtain private medical records and 
submit them to VA, or identify such records and VA would 
request them.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The record shows that the RO has secured the veteran's 
service medical records and his VA clinical records.  The 
RO notified the veteran by letter dated September 2001 of 
the provisions of the VCAA and specifically notified the 
veteran of what the evidence must show to increase his 
rating; what evidence the VA would obtain; and what 
evidence the veteran should, if possible, obtain.  VA 
medical examinations were conducted in January 1999 and 
October 2001.   The veteran was specifically advised of 
the change in diagnostic code 5293 at the time of his 
September 2002 Hearing, and afforded the opportunity to 
provide any evidence relative to that change within 30 
days.

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to his case.

The Board finds that VA has satisfied its duty to notify 
and to assist.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Benefit-of-the-Doubt

In reaching its decision, the Board considered the 
benefit-of-the-doubt rule.  However, as the preponderance 
of the evidence is against the veteran's claim, the rule 
does not apply in this case.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 40 percent for 
traumatic arthritis of the lumbar spine is denied.





		
	J. E. DAY
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

